Hallinan, J.
Application for an order declaring the designating petition of the petitioners for the offices of committeemen of the first election district of the city of Long Beach, Nassau county, N. Y., in the Republican party primary, valid, and for other incidental relief.
It appears that none of the four pages constituting the designating petition herein contains the names of a committee on vacancies, as required by the form of designating petition set forth in section 135 of the Election Law, and the space therein provided therefor has been left blank.
I am of the opinion that this departure from the requirements of section 135 is sufficiently substantial to invalidate the petition, and accordingly the application is in all respects denied.
Submit order.